Case: 2:16-cv-00880-ALM-CMV Doc #: 61 Filed: 11/05/18 Page: 1 of 1 PAGEID #: 2961




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

2:15-cv-2956                       2:17-cv-601                          2:18-cv-060
                                   2:17-cv-693                          2:18-cv-092
2:16-cv-426                        2:17-cv-705                          2:18-cv-100
2:16-cv-515                        2:17-cv-813                          2:18-cv-260
2:16-cv-807                        2:17-cv-838                          2:18-cv-265
2:16-cv-783                        2:17-cv-879                          2:18-cv-266
2:16-cv-880                        2:17-cv-888                          2:18-cv-315
2:16-cv-912                        2:17-cv-977                          2:18-cv-342
2:16-cv-1015                       2:17-cv-1019                         2:18-cv-349
2:16-cv-1159                       2:17-cv-1074                         2:18-cv-352
2:16-cv-1187                       2:17-cv-1094                         2:18-cv-366
2:16-cv-1194                       2:17-cv-1110                         2:18-cv-404
                                   2:17-cv-1136                         2:18-cv-461
2:17-cv-111                                                             2:18-cv-489
2:17-cv-168                        2:18-cv-016                          2:18-cv-617
2:17-cv-438                        2:18-cv-035                          2:18-cv-647
2:17-cv-439                        2:18-cv-048                          2:18-cv-670
2:17-cv-454                        2:18-cv-052


                                             ORDER

       Each of the above-listed cases has previously been identified as ready for a mediation
conference during the Court’s December Settlement Week, which is scheduled to occur from
December 10, 2018 to September 14, 2018. Recently, the Court has been forced to vacate or
continue more than half of the cases initially set for Settlement Week. In order to avoid the
administrative costs associated with vacating a case after it has been set, the Court is making this
inquiry to determine if any of the above cases should not be set for a Settlement Week
Conference.

       It is therefore ORDERED that, as soon as practicable following of the receipt of this
Order, counsel confer concerning the readiness of their case for Settlement Week. If all counsel
concur that the case is not ready to set, counsel shall send an email to the undersigned’s
Courtroom Deputy, Allie Moran, at Allison_Moran@ohsd.uscourts.gov, by NOVEMBER 17,
2018 to advise her that the case should not be set. Counsel should include in such advice
whether the case should be continued to another Settlement Week and, if so, which Settlement
Week.

        Nothing in this Order is intended to preclude a timely motion to vacate or continue a
settlement conference should the grounds for such motion become apparent only after the case is
set for a Settlement Week conference on a specific date and time.

                                                      /s/ Chelsey M. Vascura
                                                      UNITED STATES MAGISTRATE JUDGE
